             Case 3:21-cv-00249-JWD-SDJ           Document 4       06/15/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA

MARK HANNA (#132872)                                                   CIVIL ACTION NO.

VERSUS                                                                 21-249-JWD-SDJ

JOHN BEL EDWARDS, ET AL.

                                               RULING

           Plaintiff Mark Hanna instituted this action pursuant to 42 U.S.C. § 1983 on or about April

29, 2021.1 Plaintiff requested to proceed as a pauper in this action, but because his statement of

account demonstrated sufficient funds to pay the $402.00 filing fee, his request was denied.2

Plaintiff was warned that failure to pay the filing fee would result in dismissal of his action without

further notice from the Court. The time for Plaintiff to pay the filing fee has expired. Accordingly,

           IT IS ORDERED that this action is DISMISSED WITHOUT PREJUDICE due to

Plaintiff’s failure to pay the filing fee associated with this action. A judgment will be issued

accordingly.

           Signed in Baton Rouge, Louisiana, on June 15, 2021.



                                                           S
                                                   JUDGE JOHN W. deGRAVELLES
                                                   UNITED STATES DISTRICT COURT
                                                   MIDDLE DISTRICT OF LOUISIANA




1
    R. Doc. 1.
2
    R. Docs. 2 & 3.
